 
EXHIBIT 10.1

 
ST. MARY LAND & EXPLORATION COMPANY
 
EQUITY INCENTIVE COMPENSATION PLAN
 
As Amended and Restated as of March 26, 2009
 
ARTICLE I
ESTABLISHMENT, PURPOSE AND DURATION
 
1.1  Establishment.  St. Mary Land & Exploration Company, a Delaware corporation
(the “Company”), has established an equity incentive compensation plan formerly
known as the 2006 Equity Incentive Compensation Plan (the “Plan”). The Plan is
hereby renamed and shall be known henceforth as the Equity Incentive
Compensation Plan. The Plan permits the grant of Restricted Stock, Restricted
Stock Units, Nonqualified Stock Options, Incentive Stock Options, Stock
Appreciation Rights, Performance Shares, Performance Units and Stock Based
Awards. The Plan became effective upon its approval by the Company’s
stockholders on May 17, 2006 (the “Effective Date”) and shall remain in effect
as provided in Section 1.3 hereof.
 
1.2  Purpose.  The purpose of the Plan is to promote the success and enhance the
value of the Company by linking the personal interests of the Participants to
those of the Company’s stockholders, and by providing Participants with an
incentive for outstanding performance. The Plan is further intended to provide
flexibility to the Company in its ability to attract, motivate, and retain the
services of Participants upon whose judgment, interest, and special effort the
success of the Company is substantially dependent.
 
1.3  Duration.  The Plan commenced as of the Effective Date, as set forth in
Section 1.1 hereof, and shall remain in effect, subject to the right of the
Committee or the Board to amend or terminate the Plan at any time pursuant to
Article XIV hereof, until the earlier of (i) the tenth anniversary of the
Effective Date, or (ii) when all Shares subject to the Plan have been purchased
or acquired according to the Plan’s provisions. Any previously granted Awards
under this Plan which remain outstanding as of the date of expiration or other
termination of the Plan shall not be affected by such expiration or other
termination and shall continue in effect in accordance with their respective
terms.
 
1.4  Successor Plan.  This Plan shall serve as the successor to the St. Mary
Land & Exploration Company Stock Option Plan, the St. Mary Land & Exploration
Company Incentive Stock Option Plan, the St. Mary Land & Exploration Company
Restricted Stock Plan, and the St. Mary Land & Exploration Company Non-Employee
Director Stock Compensation Plan (collectively, the “Predecessor Plans”), and no
further grants or awards shall be made under the Predecessor Plans from and
after the Effective Date of this Plan. Each outstanding grant or award under a
Predecessor Plan immediately prior to the Effective Date of this Plan shall
continue to be governed solely by the terms and conditions of the applicable
Predecessor Plan and the instruments evidencing such grant or award, and, except
as otherwise expressly provided herein or by the Committee, no provision of this
Plan shall affect or otherwise modify the rights or obligations of holders of
such outstanding grants or awards under the Predecessor Plans. Any Shares
reserved for issuance under the Predecessor Plans in excess of the number of
Shares as to which grants or awards have been made thereunder shall be
transferred into this Plan upon the Effective Date and shall become available
for Awards under this Plan. Any Shares related to grants or awards made under
the Predecessor Plans that after the Effective Date may lapse, expire,
terminate, or are cancelled, are settled in cash in lieu of common stock, are
tendered (either by actual delivery or attestation) to pay the option price, or
are used to satisfy any tax withholding requirements shall be deemed to be
available for issuance or reissuance under Section 4.1 of this Plan; provided,
however, that any Shares that from and after May 21, 2008 are tendered (either
by actual delivery or attestation) to pay the option price or are used to
satisfy any tax withholding requirements shall not be deemed available for
issuance or reissuance under Section 4.1 of this Plan.
 
ARTICLE II
DEFINITIONS AND CONSTRUCTION
 
2.1  Definitions.  Whenever used herein, the following terms shall have the
respective meanings set forth below, unless the context clearly requires
otherwise, and when such meaning is intended the term shall be capitalized.
 
A-1

 
(a)           “Affiliate” shall have the meaning given to such term in
Rule 12b-2 under the Exchange Act, with reference to the Company, and shall also
include any corporation, partnership, joint venture, limited liability company
or other entity in which the Company owns, directly or indirectly, at least
50 percent of the total combined voting power of such corporation or of the
capital interest or profits interest of such partnership or other entity.
 
(b)           “Award” means, individually or collectively, a grant or award
under this Plan of Restricted Stock, Restricted Stock Units, NQSOs, ISOs, SARs,
Performance Shares, Performance Units or Stock Based Awards, in each case
subject to the terms of this Plan.
 
(c)           “Award Agreement” means either (i) a written agreement entered
into by the Company and a Participant setting forth the terms and provisions
applicable to Awards granted under this Plan; or (ii) a written statement issued
by the Company to a Participant describing the terms and provisions of such
Award. All Award Agreements shall be deemed to incorporate the provisions of the
Plan. An Award Agreement need not be identical to other Award Agreements either
in form or substance.
 
(d)           “Board” or “Board of Directors” means the Board of Directors of
the Company.
 
(e)           “Change of Control” shall mean any of the following events:
 
(i)           (A) The acquisition by any individual or entity (a “Person”) or
Persons acting as a group of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of more than 50 percent of either
(1) the then value of the outstanding shares of common stock of the Company, or
(2) the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors.
 
(B)           For purposes of paragraph (A), Persons will not be considered to
be acting as a group solely because they purchase or own stock of the same
corporation at the same time, or as a result of the same public offering.
However, Persons will be considered to be acting as a group if they are owners
of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock, or similar business transaction with the Company. If a
Person, including an entity, owns stock in both corporations that enter into a
merger, consolidation, purchase or acquisition of stock, or similar transaction,
such shareholder is considered to be acting as a group with other shareholders
in a corporation prior to the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation. For purposes of
determining stock ownership, see (e)(iv) below.
 
(ii)           A majority of members of the Board is replaced during any
12 month period by Directors whose appointment or election is not endorsed by a
majority of the members of the Board prior to the date of the appointment or
election; or
 
(iii)           (A) Any one Person, or more than one Person acting as a group
(as determined in (e)(iii)(C) below), acquires (or has acquired during the
12 month period ending on the date of the most recent acquisition by such Person
or Persons) assets from the Company that have a total gross fair market value
equal to or more than 50 percent of the total gross fair market value of all of
the assets of the Company immediately prior to such acquisition or acquisitions.
For this purpose, gross fair market value means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets.
 
(B)           A transfer of assets by the Company is not treated as a change in
the ownership of such assets if the assets are transferred to—
 
(1)           A stockholder of the Company (immediately before the asset
transfer) in exchange for or with respect to its stock;
 
(2)           An entity, 50 percent or more of the total value or voting power
of which is owned, directly or indirectly, by the Company;
 
(3)           A Person, or more than one Person acting as a group, that owns,
directly or indirectly, 50 percent or more of the total value or voting power of
all the outstanding stock of the Company; or
 
A-2

 
(4)           An entity, at least 50 percent of the total value or voting power
of which is owned, directly or indirectly, by a Person described in
(e)(iii)(B)(3). For purposes of this paragraph (e)(iii)(B) and except as
otherwise provided, a Person’s status is determined immediately after the
transfer of the assets. For example, a transfer to a corporation in which the
Company has no ownership interest before the transaction, but which is a
majority owned subsidiary of the Company after the transaction, is not treated
as a change in the ownership of the assets of the Company.
 
(C)           Persons will not be considered to be acting as a group for
purposes of this paragraph (e)(iii) solely because they purchase assets of the
Company at the same time. However, Persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of assets, or similar business
transaction with the Company. If a Person, including an entity shareholder, owns
stock in both corporations that enter into a merger, consolidation, purchase or
acquisition of stock or similar transaction, such shareholder is considered to
be acting as a group with other shareholders in a corporation only to the extent
of the ownership in that corporation prior to the transaction giving rise to the
change and not with respect to the ownership interest in the other corporation.
 
(D)           For purposes of determining stock ownership, see (e)(iv) below.
 
(iv)           For purposes of determining whether there has been a Change of
Control, Section 318(a) of the Code applies to determine stock ownership. Stock
underlying a vested option is considered owned by the individual who holds the
vested option (and the stock underlying an unvested option is not considered
owned by the individual who holds the unvested option). For purposes of the
preceding sentence, however, if a vested option is exercisable for stock that is
not substantially vested (as defined by §§1.83-3(b) and (j) of the income tax
regulations promulgated by the Internal Revenue Service), the stock underlying
the option is not treated as owned by the individual who holds the option.
 
(f)           “Change of Control Price” means the highest per share price for
Shares offered in conjunction with any transaction resulting in a Change of
Control (as determined in good faith by the Committee if any part of the offered
price is payable other than in cash) or, in the case of a Change of Control
occurring solely by reason of a change in the composition of the Board, the
highest Fair Market Value of the Shares on any of the 30 trading days
immediately preceding the date on which a Change of Control occurs.
 
(g)           “Change of Control Termination” has the meaning set forth in
Section 13.2 hereof.
 
(h)           “Code” means the Internal Revenue Code of 1986, as amended.
 
(i)           “Committee” means the Compensation Committee of the Board of
Directors, or any other duly authorized committee of the Board appointed by the
Board to administer the Plan. The Committee shall be comprised of two or more
directors, and each member of the Committee shall be a Non-Employee Director, an
“outside director” within the meaning of the regulations under Section 162(m) of
the Code, and an “independent director” for purposes of the rules and
regulations of the New York Stock Exchange (“NYSE”) (or such other principal
securities market on which the Shares are traded).
 
(j)           “Company” means St. Mary Land & Exploration Company, a Delaware
corporation, and any successor thereto as provided in Article XVII hereof.
 
(k)           “Covered Employee” means an Employee who is, or who the Committee
expects to become, a “covered employee” within the meaning of Section 162(m) of
the Code.
 
(l)           “Director” means any individual who is a member of the Board of
Directors of the Company.
 
(m)           “Dividend Equivalent” means a right with respect to an Award to
receive cash, Shares or other property equal in value and form to dividends
declared by the Board and paid with respect to outstanding Shares. Dividend
Equivalents shall not apply to Options or Stock Appreciation Rights, and shall
not apply to any other type of Award unless specifically provided for in the
Award Agreement, and if specifically provided for in the Award Agreement shall
be subject to such terms and conditions set forth in the Award Agreement as the
Committee shall determine.
 
A-3

 
(n)           “Employee” means any employee of the Company or an Affiliate.
Directors who are not otherwise employed by the Company or an Affiliate shall
not be considered Employees under this Plan.
 
(o)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
(p)           “Fair Market Value” or “FMV” means a value or price that is based
on the opening, closing, actual, high, low or average selling prices per Share
on the NYSE or other established stock exchange (or exchanges) on the applicable
date, the preceding trading day, the next succeeding trading day, or an average
of trading days, as determined by the Committee in its discretion. Such
definition(s) of FMV may differ depending on whether FMV is in reference to the
grant, exercise, vesting, settlement or payout of an Award. If Shares are not
traded on an established stock exchange, FMV shall be determined by the
Committee based on objective criteria.
 
(q)           “Fiscal Year” means the year commencing on January 1 and ending on
December 31, or such other fiscal year period as approved by the Board.
 
(r)           “Freestanding SAR” means a SAR that is not a Tandem SAR, as
described in Article VIII herein.
 
(s)           “Grant Price” means the price against which the amount payable is
determined upon exercise of a SAR.
 
(t)           “Incentive Stock Option” or “ISO” means an Option to purchase
Shares granted under Article VII herein and that is designated as an Incentive
Stock Option and is intended to meet the requirements of Section 422 of the
Code, or any successor provision.
 
(u)           “Non-Employee Director” means a Director who meets the definition
of a “Non-Employee Director” set forth in Rule 16b-3(b)(3) under the Exchange
Act, or any successor definition adopted by the Securities and Exchange
Commission.
 
(v)           “Nonqualified Stock Option” or “NQSO” means an Option to purchase
Shares granted under Article VII herein, which is not intended to be an
Incentive Stock Option or which otherwise does not meet the requirements for an
ISO.
 
(w)           “Option” means the conditional right to purchase Shares at a
stated Option Price for a specified period of time in the form of an Incentive
Stock Option or a Nonqualified Stock Option subject to the terms of this Plan.
 
(x)           “Option Price” means the price at which a Share may be purchased
by a Participant pursuant to an Option, as determined by the Committee.
 
(y)           “Participant” means a participant holding an outstanding Award
granted under the Plan.
 
(z)           “Performance Based Compensation” means compensation under an Award
that is granted in order to provide remuneration solely on account of the
attainment of one or more Performance Goals under circumstances that satisfy the
requirements of Section 162(m) of the Code.
 
(aa)           “Performance Goal” means a performance criterion selected by the
Committee for a particular Award for purposes of Article XI based on one or more
Performance Measures.
 
(bb)           “Performance Measures” mean measures as described in Article XI,
the attainment of one or more of which shall, as determined by the Committee,
determine the vesting, monetization, or value of an Award to a Covered Employee
that is designated to qualify as Performance Based Compensation.
 
(cc)           “Performance Period” means the period of time, which shall not be
shorter than 12 months, during which the assigned performance criteria must be
met in order to determine the degree of payout and/or vesting with respect to an
Award of Performance Shares or Performance Units.
 
(dd)           “Performance Share” means an Award granted under Article IX
herein, denominated in Shares, the value of which at the time it is payable is
determined as a function of the extent to which corresponding performance
criteria have been achieved.
 
A-4

 
(ee)           “Performance Unit” means an Award granted under Article IX
herein, denominated in units, which may be valued by reference to a designated
amount of property other than Shares, the value of which at the time it is
payable is determined as a function of the extent to which corresponding
performance criteria have been achieved.
 
(ff)           “Plan” means this Equity Incentive Compensation Plan, as it may
be amended from time to time.
 
(gg)           “Restricted Stock” means an Award under Article VI of Shares that
may be subject to certain restrictions and to a risk of forfeiture as set forth
in the Award Agreement.
 
(hh)           “Restricted Stock Unit” means an Award under Article VI that is
valued by reference to a Share, which value may be paid by delivery of Shares or
cash or a combination thereof upon settlement of the Award, subject to the
specific terms and conditions of the Award as set forth in the Award Agreement.
 
(ii)           “Securities Act” means the Securities Act of 1933, as amended.
 
(jj)           “Shares” means shares of common stock of the Company, $0.01 par
value per share.
 
(kk)           “Stock Appreciation Right” or “SAR” means the conditional right
to receive the difference between the FMV of a Share on the date of exercise
over the Grant Price, pursuant to the terms of Article VIII herein.
 
(ll)           “Stock Based Award” means an equity based or equity related Award
granted pursuant to the terms of Article X herein.
 
(mm)           “Tandem SAR” means a SAR that the Committee specifies pursuant to
Article VIII herein is granted in connection with a related Option, the exercise
of which SAR shall require forfeiture of the right to purchase a Share under the
related Option (and when a Share is purchased under the Option, the Tandem SAR
shall similarly be cancelled), or a SAR that is granted in tandem with an Option
but the exercise of such Option does not cancel the SAR, but rather results in
the exercise of the related SAR. Regardless of whether an Option is granted
coincident with a SAR, a SAR is not a Tandem SAR unless so specified by the
Committee at the time of grant.
 
2.2  Construction.  Captions and titles contained herein are for convenience of
reference only and shall not affect the meaning or interpretation of any
provision of the Plan. Except when otherwise indicated by the context, any
definition of any term herein in the singular also shall include the plural.
 
ARTICLE III
ADMINISTRATION
 
3.1  General.  The Committee shall be responsible for administering the Plan.
The Committee may employ attorneys, consultants, accountants, agents, and other
individuals, any of whom may be an Employee, and the Committee, the Company, and
the Company’s officers and Directors shall be entitled to rely upon the advice,
opinions or valuations of any such persons. All actions taken and all
interpretations and determinations made by the Committee shall be final,
conclusive, and binding upon the Participants, the Company, and all other
interested parties. No member of the Committee shall be liable for any action or
determination made in good faith with respect to the Plan or any Award granted
under the Plan.
 
3.2  Authority of the Committee.  The Committee shall have full and exclusive
discretionary power to (i) interpret the terms and the intent of the Plan, any
Award and any Award Agreement or other agreement ancillary to or in connection
with the Plan, (ii) determine eligibility for Awards and select those who will
become Participants in the Plan, (iii) adopt such rules, regulations, and
guidelines for administering the Plan as the Committee may deem necessary or
proper, (iv) provide for conditions and assurances deemed necessary or advisable
to protect the interests of the Company with respect to the Plan and (v) make
all other determinations necessary or advisable for the administration of the
Plan. Such authority shall include, but not be limited to, selecting Award
recipients, establishing all Award terms and conditions and, subject to
Article XIV, adopting modifications, amendments or subplans to the Plan or any
Award Agreement. Subject to the terms and provisions of the Plan, the Committee
shall have complete discretion in determining the nature, terms, conditions and
amount of each Award. In making such determinations, the Committee may take into
account the nature of services rendered by the recipient of the Award, such
person’s present and potential contributions to the Company and such other
factors as the Committee in its discretion shall deem relevant.
 
A-5

 
3.3  Delegation.  The Committee may delegate to one or more of its members any
of the Committee’s administrative duties or powers as it may deem advisable;
provided, however, that any such delegation shall not be inconsistent with the
provisions of Rule 16b-3 under the Exchange Act or Section 162(m) of the Code as
to actions to be taken by the Committee in connection therewith.
 
ARTICLE IV
SHARES SUBJECT TO THE PLAN AND MAXIMUM AWARDS
 
4.1  Total Number of Shares Available for Awards.  Subject to adjustment as
provided in Section 4.2 herein, the total number of Shares hereby made available
and reserved for issuance to Participants pursuant to Awards granted under the
Plan shall be 6,000,000, plus any remaining Shares available for issuance under
the Predecessor Plans as set forth in Section 1.4 (with such total number of
Shares, including such adjustment and remaining Shares, to be referred to as the
“Total Share Authorization”). Any Shares issued in connection with an Option or
SAR shall be counted against the Total Share Authorization limit as one Share
for every one Share issued. Any Shares issued pursuant to Awards granted on or
before May 20, 2009 in connection with an Award other than an Option or SAR
shall be counted against the Total Share Authorization limit as two Shares for
every one Share issued. Any Shares issued pursuant to Awards granted after
May 20, 2009 in connection with an Award other than an Option or SAR shall be
counted against the Total Share Authorization limit as 1.43 Shares for every one
Share issued. The maximum aggregate number of Shares that may be issued through
Nonqualified Stock Options shall be equal to the Total Share Authorization. The
maximum aggregate number of Shares that may be issued through Incentive Stock
Options shall be 6,000,000.
 
Any Awards that are not settled in Shares shall not be counted against the Total
Share Authorization limit. Any Shares related to Awards (or after the Effective
Date, awards granted or issued under the Predecessor Plans) which (i) terminate
by expiration, forfeiture, cancellation or otherwise without the issuance of
such Shares, (ii) are settled in cash either in lieu of Shares or otherwise, or
(iii) are exchanged with the Committee’s approval for Awards not involving
Shares, shall be available again for issuance under the Plan. In addition, if
the Option Price of any Option granted under the Plan or the tax withholding
requirement with respect to any Award granted under the Plan is satisfied by
tendering Shares to the Company (by either actual delivery or by attestation),
or if a SAR is exercised, only the number of Shares issued, net of the Shares
tendered, if any, will be deemed delivered for purposes of determining the
maximum number of Shares available for issuance under the Plan; provided,
however, that from and after May 21, 2008, Shares tendered as full or partial
payment to the Company of the Option Price upon exercise of Options granted
under this Plan, Shares reserved for issuance upon grant of SARs, to the extent
the number of reserved Shares exceeds the number of Shares actually issued upon
exercise of the SARs, and Shares withheld by, or otherwise remitted to, the
Company to satisfy a Participant’s tax withholding obligations with respect to
any Award granted under this Plan, shall not become available again for issuance
under this Plan. The maximum number of Shares available for issuance under the
Plan shall be reduced to reflect any dividends or Dividend Equivalents that are
reinvested into additional Shares under this Plan or credited as additional
Restricted Stock, Restricted Stock Units, Performance Shares, Performance Units
or Stock Based Awards. The Shares available for issuance under the Plan may be
authorized and unissued Shares or treasury Shares. Unless and until the
Committee determines that an Award to a Covered Employee shall not be designed
to qualify as Performance Based Compensation, the following limits (“Award
Limits”) shall apply to grants of Awards to Covered Employees under the Plan:
 
(a)  Restricted Stock/Restricted Units.  The maximum aggregate number of Shares
that may be granted in the form of Restricted Stock/Restricted Stock Units in
any one Fiscal Year to any one Participant shall be 100,000.
 
(b)  Options and SARS.  The maximum aggregate number of Shares that may be
granted in the form of Options or SARs in any one Fiscal Year to any one
Participant shall be 200,000.
 
(c)  Performance Shares/Performance Units.  The maximum aggregate Award of
Performance Shares or Performance Units that a Participant may receive in any
one Fiscal Year shall be 200,000 Shares, and the maximum value of Performance
Units that a Participant may receive with respect to Awards in any one Fiscal
Year shall be a value of $5,000,000 determined as of the date of vesting or
payout, as applicable.
 
(d)  Stock Based Awards.  The maximum aggregate grant with respect to Stock
Based Awards in any one Fiscal Year to any one Participant shall be 200,000.
 
4.2  Adjustments in Authorized Shares.  In the event of any corporate event or
transaction (including, but not limited to, a change in the Shares of the
Company or the capitalization of the Company) such as a merger, consolidation,
reorganization, recapitalization, separation, stock dividend, extraordinary or
special dividend, stock split, reverse stock split, split up, spin off, other
distribution of stock or property of the Company, combination of securities,
exchange of securities,
 
A-6

 
dividend in kind, or other like change in capital structure or distribution
(other than normal cash dividends) to the stockholders of the Company, or any
similar corporate event or transaction, the Committee, in order to prevent
dilution or enlargement of Participants’ rights under the Plan, shall make or
provide for appropriate proportionate substitutions or adjustments, as
applicable, to the number and kind of Shares that may be issued under the Plan,
the number and kind of Shares subject to outstanding Awards, the Option Price or
Grant Price applicable to outstanding Awards, the application and computation of
any Dividend Equivalents that may be provided for in Award Agreements, the Award
Limits, the limit on issuing Awards other than Options granted with an Option
Price equal to at least the FMV of a Share on the date of grant or Stock
Appreciation Rights with a Grant Price equal to at least the FMV of a Share on
the date of grant, and any other value determinations applicable to outstanding
Awards or to this Plan. Such adjustments shall be made automatically, without
the necessity of Committee action, on the customary and appropriate arithmetical
basis, in the case of any stock split, including a stock split effected by means
of a stock dividend, and in the case of any other dividend paid in Shares, and
shall be made in the discretion of the Committee with respect to other corporate
events or transactions. The Committee, in its sole discretion, may also make
other appropriate adjustments in the terms of any Awards under the Plan to
reflect, or related to, such changes or distributions and may modify any other
terms of outstanding Awards, including modifications of performance criteria and
changes in the length of Performance Periods, as are equitably necessary to
prevent dilution or enlargement of Participant’s rights under the Plan that
otherwise would result from such corporate event or transaction. The
determination of the Committee as to the foregoing adjustments, if any, shall be
conclusive and binding on Participants under the Plan. Subject to the provisions
of Article XIII and any applicable law or regulatory requirement, without
affecting the number of Shares reserved or available hereunder, the Committee
may authorize the issuance, assumption, substitution or conversion of Awards
under this Plan in connection with any such corporate event or transaction upon
such terms and conditions as it may deem appropriate. In addition, the Committee
may amend the Plan, or adopt supplements to the Plan, in such manner as it deems
appropriate to provide for such issuance, assumption, substitution or conversion
as provided in the previous sentence.
 
ARTICLE V
ELIGIBILITY AND PARTICIPATION
 
5.1  Eligibility.  All Employees, consultants who are natural persons, and
members of the Board of the Company and of any Affiliate of the Company shall be
eligible to participate in the Plan and be granted Awards under the Plan.
 
5.2  Actual Participation.  Subject to the provisions of the Plan, the Committee
may from time to time, in its sole discretion, select from among persons
eligible to participate in the Plan those to whom Awards shall be granted under
the Plan, and shall determine in its discretion the nature, terms, conditions,
and amount of each Award.
 
ARTICLE VI
RESTRICTED STOCK AND RESTRICTED STOCK UNITS
 
6.1  Grant of Restricted Stock or Restricted Stock Units.  Subject to the terms
and conditions of the Plan, the Committee, at any time and from time to time, in
its discretion may grant Shares of Restricted Stock and/or Restricted Stock
Units to Participants in such amounts and upon such terms as the Committee shall
determine.
 
(a)  Restricted Stock.
 
(i)      Nature of Restricted Stock.  Restricted Stock may be issued for
services rendered with any or no additional purchase price as shall be
determined by the Committee in its discretion, and may be subject to certain
restrictions and to a risk of forfeiture as set forth in the Award Agreement. A
Participant to whom Shares of Restricted Stock are issued shall have all of the
rights of ownership with respect to the Shares subject to such Restricted Stock
Award, including the right to vote the same and receive any dividends paid
thereon; subject, however, to the terms, conditions and restrictions contained
in this Plan and in the applicable Award Agreement.
 
        (ii)     Forfeiture and Vesting.  A Restricted Stock Award Agreement may
provide for forfeiture of the Restricted Stock upon termination of the
Participant’s employment or other relationship with the Company or
nonperformance of specified performance goals or measures established by the
Committee. A Restricted Stock Award Agreement may also provide for (i) vesting
periods which require the passage of time and/or the occurrence of events in
order for the Restricted Stock to vest and become no longer subject to
forfeiture and (ii) holding periods during which the Restricted Stock may not be
sold or otherwise transferred.
 
       (iii)     Certificates and Settlement.  Upon an Award of Restricted
Stock, the Company shall deliver to the Participant a certificate evidencing the
Shares subject to the Award, and such certificate shall be imprinted
 
A-7

 
with an appropriate legend referring to or setting forth the applicable
restrictions to which such Shares are subject. After the Shares are no longer
subject to such restrictions, the Company shall, in accordance with the terms
and conditions of the Award Agreement and upon the request of the Participant
and the surrender by the Participant of the original certificate, settle the
completed Restricted Stock Award by providing the Participant with a new
certificate for the Shares with such legend removed.
 
(b)  Restricted Stock Units.
 
        (i)      Nature of Restricted Stock Units; Accounts.  Each Restricted
Stock Unit awarded shall represent a right for one Share to be delivered upon
settlement of the Award, which right shall be subject to a risk of forfeiture
and cancellation and to the other terms and conditions set forth in the Plan and
the Award Agreement. The Company shall establish and maintain a Participant
account to record Restricted Stock Units and transactions and events affecting
such units. Restricted Stock Units and other items reflected in the account will
represent only bookkeeping entries by the Company to evidence unfunded
obligations of the Company.
 
       (ii)      Deferral Period and Settlement Date.  Restricted Stock Units
(if not previously cancelled or forfeited) shall be settled on the date or dates
set forth in the Award Agreement. In addition, unless otherwise determined by
the Committee, if the Committee reasonably determines that any settlement of
Restricted Stock Units would result in payment of compensation to a Participant
which is not deductible by the Company under Section 162(m) of the Code, such
settlement shall be deferred, subject to compliance with Section 409A of the
Code as referred to in Article XX herein, to the extent necessary to avoid
payment of such nondeductible compensation, with such deferral continuing only
until such date as settlement can be effected without loss of deductibility by
the Company under Section 162(m) of the Code.
 
       (iii)     Cancellation and Vesting.  A Restricted Stock Unit Award
Agreement may provide for cancellation of the Restricted Stock Units upon
termination of the Participant’s employment or other relationship with the
Company or nonperformance of specified performance goals or measures established
by the Committee. A Restricted Stock Unit Award Agreement may also provide for
vesting periods which require the passage of time and/or the occurrence of
events in order for the Restricted Stock Units to vest and become no longer
subject to cancellation.
 
       (iv)     Dividend Equivalents.  Restricted Stock Units shall not be
credited with Dividend Equivalents unless specifically provided for in the Award
Agreement, and then only upon such terms and conditions as set forth in the
Award Agreement.
 
       (v)      Settlement and Certificates.  Settlement of a Restricted Stock
Unit Award shall be made in accordance with the terms and conditions of the
applicable Award Agreement. A Restricted Stock Unit Award Agreement may provide
that settlement may be made (A) solely through the issuance of Shares or (B) at
the mutual election of the Participant and the Company, in a combination of
Shares and cash. Upon the settlement of a Restricted Stock Unit Award, the
Company shall deliver to the Participant a certificate for the number of Shares
issued to the Participant in settlement of the Award.
 
6.2  Restricted Stock and Restricted Stock Unit Award Agreements.  Each
Restricted Stock and Restricted Stock Unit Award shall be evidenced by an Award
Agreement which shall set forth the terms and conditions of such Award,
including the number of Shares to which the Award relates, the date or dates
upon which such Award shall vest and the circumstances (including termination of
employment or failure to satisfy one or more restrictive covenants or other
ongoing obligations) under which the Award shall not vest, the time and manner
of settlement of the Award, such transfer restrictions which the Committee may
impose, and any other terms or conditions which the Committee may impose.
 
(a)   If not otherwise specified by the Committee, the following terms and
conditions shall apply to Restricted Stock and Restricted Stock Units awarded
under the Plan:
 
(i)            Vesting.  An Award of Restricted Stock or Restricted Stock Units
shall vest pursuant to a vesting schedule as determined by the Committee, which
vesting schedule may provide that (A) an Award held by a Participant who retires
from employment with the Company after having both reached the age of sixty and
completed twelve years of service with the Company shall continue to vest in
accordance with the vesting schedule set forth in the applicable Award Agreement
notwithstanding the termination of the
 
A-8

 
Participant’s employment with the Company, provided that prior to full vesting
of the Award such Participant does not after such retirement become employed on
a full time basis by a competitor of the Company prior to reaching age
sixty-five, and (B) an Award held by a Non-Employee Director of the Company who
resigns from the Board after completing at least five years of service to the
Company as a Non-Employee Director shall become fully vested.
 
(ii)           Termination.  An outstanding Award of Restricted Stock that has
not vested or an outstanding Award of Restricted Stock Units that has not been
settled shall be cancelled upon the Company’s termination of the employment of
the Participant for cause.
 
(iii)           Acceleration.  An outstanding Award of Restricted Stock or
Restricted Stock Units shall become fully vested and settled irrespective of its
other provisions upon termination of the Participant’s employment with the
Company or Affiliate because of death, disability or normal retirement upon
reaching the age of sixty-five.
 
(iv)           Transferability.  An outstanding Award of Restricted Stock or
Restricted Stock Units that has not vested and been settled or is otherwise
restricted by the terms of the Award Agreement as to transferability shall not
be transferable by the Participant, and the Participant shall not be permitted
to sell, transfer, pledge or otherwise encumber such Award or the Shares
issuable in settlement thereof, other than (A) to the person or persons to whom
the Participant’s rights under such Award pass by will or the laws of descent
and distribution, (B) to the spouse or the descendants of the Participant or to
trusts for such persons to whom or which the Participant may transfer such
Award, (C) to the legal representative of any of the foregoing, or (D) pursuant
to a qualified domestic relations order as defined under Section 414(p) of the
Code or similar order or agreement relating to the provision of child support,
alimony payments or marital property rights to a spouse, former spouse, child or
other dependent of the Participant. If an Award is transferred to any person to
whom a transfer of the Award is permitted, the transferee shall remain subject
to all of the vesting conditions to which the Award is subject. Any such
transfer shall be made only in compliance with the Securities Act and the
requirements therefor as set forth by the Company.
 
(b)   The Committee shall be free to specify terms and conditions other than and
in addition to those set forth above, in its discretion.
 
ARTICLE VII
STOCK OPTIONS
 
 7.1  Grant of Options.  Subject to the terms and conditions of the Plan,
Options may be granted to Participants in such number, and upon such terms, and
at any time and from time to time, as shall be determined by the Committee in
its discretion. ISOs may be granted only to Employees of the Company or a parent
or subsidiary corporation of the Company within the meaning of Section 424 of
the Code, and no ISOs may be granted more than 10 years after the adoption of
the Plan by the Board.
 
 7.2  Award Agreement.  Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the duration of the Option, the
number of Shares to which the Option relates, the conditions upon which an
Option shall become vested and exercisable, and any other terms and conditions
as the Committee shall determine. The Award Agreement shall also specify whether
the Option is intended to be an ISO or a NQSO.
 
 7.3  Option Price.  The Option Price for each grant of an Option under this
Plan shall be determined by the Committee and shall be specified in the Award
Agreement. The Option Price for an Option, whether issued as an ISO or an NQSO,
shall be not less than 100 percent of the FMV of the underlying Shares on the
date of grant; provided, however, that the Option Price for an ISO granted to a
person who at the time of grant owns (or is deemed to own pursuant to
Section 424(d) of the Code) stock possessing more than ten percent of the total
combined voting power of all classes of stock of the Company or of any of its
Affiliates (a “Significant Stockholder”) shall be not less than 110 percent of
the Fair Market Value of the underlying Shares as of the date of grant.
 
 7.4  Duration of Options.  Each Option granted to a Participant shall expire at
such time as the Committee shall determine at the time of grant; provided
however, that no Option shall be exercisable later than the tenth anniversary
date of its grant, and provided further that no ISO granted to a Significant
Stockholder shall be exercisable after the expiration of five years from the
date of grant.
 
A-9

 
 7.5  Exercise of Options.  Options shall be exercisable at such times and on
the occurrence of such events, and be subject to such restrictions and
conditions as the Committee shall in each instance approve, which need not be
the same for each grant or for each Participant. Options shall be exercised by
the delivery of a notice of exercise to the Company or an agent designated by
the Company in a form specified by or acceptable to the Committee, or by
complying with any alternative procedures which may be authorized by the
Committee, setting forth the number of Shares with respect to which the Option
is to be exercised, and accompanied by full payment for the Shares. Upon
exercise of any Option, the Option Price shall be payable to the Company in full
either: (a) in cash or its equivalent; (b) by tendering (either by actual
delivery or attestation) previously acquired Shares having an aggregate FMV at
the time of exercise equal to the total Option Price; (c) by a combination of
(a) and (b); or (d) by any other method approved or accepted by the Committee in
its sole discretion and subject to such rules and regulations as the Committee
may establish. Subject to Section 7.6 and any governing rules or regulations, as
soon as practicable after receipt of a notification of exercise and full payment
for the Shares, the Company shall cause to be delivered to the Participant Share
certificates or evidence of book entry Shares in an appropriate amount based
upon the number of Shares purchased under the Option(s).
 
 7.6  Restrictions on Share Transferability.  The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under the Plan as it may deem advisable, including, without limitation,
requiring the Participant to hold the Shares acquired pursuant to exercise for a
specified period of time, or restrictions under applicable laws or under the
requirements of any stock exchange or market upon which such Shares are listed
and/or traded.
 
 7.7  Termination of Employment.  Each Participant’s Award Agreement shall set
forth the extent to which the Participant shall have the right to exercise the
Option following the termination of the Participant’s employment or other
relationship with the Company or Affiliates. Such provisions shall be determined
in the sole discretion of the Committee, need not be uniform among all Options
granted under the Plan, and may reflect distinctions based on the reasons for
termination.
 
 7.8  Nontransferability of Options.
 
(a)  Incentive Stock Options.  No ISO granted under the Plan may be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. In addition, all ISOs
granted to a Participant under the Plan shall be exercisable during such
Participant’s lifetime only by such Participant.
 
(b)  Nonqualified Stock Options.  Except as otherwise provided in a
Participant’s Award Agreement at the time of grant or thereafter by the
Committee, a NQSO granted under the Plan may not be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution. In addition, except as otherwise provided in a
Participant’s Award Agreement at the time of grant or thereafter by the
Committee, all NQSOs granted to a Participant under the Plan shall be
exercisable during such Participant’s lifetime only by such Participant.
 
(c)  Notification of Disqualifying Disposition.  The Participant to whom an ISO
is granted shall notify the Company upon the disposition of Shares issued
pursuant to the exercise of an ISO or Shares received as a dividend on ISO
stock. The Company shall use such information to determine whether a
disqualifying disposition as described in Section 421(b) of the Code has
occurred.
 
 7.9  $100,000 Annual ISO Limitation.  To the extent that the aggregate Fair
Market Value of Shares (determined as of the time the ISOs with respect to such
Shares are granted) with respect to which ISOs are exercisable for the first
time by any Participant during any calendar year (under this Plan and all other
plans of the Company and any Affiliate) exceeds $100,000, such ISOs shall be
treated as NQSOs. The foregoing provisions shall be applied by taking ISOs into
account in the order in which they were granted.
 
ARTICLE VIII
STOCK APPRECIATION RIGHTS
 
 8.1  Grant of SARs.  Subject to the terms and conditions of the Plan, SARs may
be granted to Participants at any time and from time to time and upon such terms
as shall be determined by the Committee in its discretion. The Committee may
grant Freestanding SARs, Tandem SARs, or any combination of these forms of SARs.
The SAR Grant Price for each grant of a Freestanding SAR shall be determined by
the Committee and shall be specified in the Award Agreement. The SAR Grant Price
may include a Grant Price based on 100 percent of the FMV of the underlying
Share on the date of grant or a Grant Price that is set at a premium to the FMV
of the underlying Share on the date of grant. The SAR Grant Price shall not be
less than FMV of the underlying Share on the date of grant. The Grant Price of
Tandem SARs shall be equal to the Option Price of the related Option.
 
A-10

 
 8.2  SAR Agreement.  Each SAR Award shall be evidenced by an Award Agreement
that shall specify the Grant Price, the term of the SAR, and any such other
provisions as the Committee shall determine.
 
 8.3  Term of SAR.  The term of a SAR granted under the Plan shall be determined
by the Committee in its sole discretion, and except as determined otherwise by
the Committee and specified in the SAR Award Agreement, no SAR shall be
exercisable later than the tenth anniversary date of its grant.
 
 8.4  Exercise of Freestanding SARs.  Freestanding SARs may be exercised upon
whatever terms and conditions that the Committee in its sole discretion imposes.
 
 8.5  Exercise of Tandem SARs.  Tandem SARs may be exercised for all or part of
the Shares subject to the related Option upon the surrender of the right to
exercise the equivalent portion of the related Option. A Tandem SAR may be
exercised only with respect to the Shares for which its related Option is then
exercisable. Notwithstanding any other provision of this Plan to the contrary,
with respect to a Tandem SAR granted in connection with an ISO: (a) the Tandem
SAR will expire no later than the expiration of the underlying ISO; (b) the
value of the payout with respect to the Tandem SAR may be for no more than
100 percent of the difference between the Option Price of the underlying ISO and
the FMV of the Shares subject to the underlying ISO at the time the Tandem SAR
is exercised; and (c) the Tandem SAR may be exercised only when the FMV of the
Shares subject to the ISO exceeds the Option Price of the ISO.
 
 8.6  Payment of SAR Amount.  Upon the exercise of a SAR, a Participant shall be
entitled to receive payment from the Company in an amount representing the
difference between the FMV of the underlying Share on the date of exercise over
the Grant Price. At the discretion of the Committee, the payment upon SAR
exercise may be in cash, Shares of equivalent value (based on the FMV on the
date of exercise of the SAR, as defined in the Award Agreement or otherwise
defined by the Committee thereafter), in some combination thereof, or in any
other form approved by the Committee in its sole discretion. The Committee’s
determination regarding the form of SAR payout shall be set forth or reserved
for later determination in the Award Agreement for the grant of the SAR.
 
 8.7  Termination of Employment.  Each Award Agreement shall set forth the
extent to which the Participant shall have the right to exercise the SAR
following the termination of the Participant’s employment or other relationship
with the Company or Affiliates. Such provisions shall be determined in the sole
discretion of the Committee, need not be uniform among all SARs issued pursuant
to the Plan, and may reflect distinctions based on the reasons for termination.
 
 8.8  Nontransferability of SARs.  Except as otherwise provided in a
Participant’s Award Agreement at the time of grant or thereafter by the
Committee, a SAR granted under the Plan may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution. In addition, except as otherwise provided in a
Participant’s Award Agreement at the time of grant or thereafter by the
Committee, all SARs granted to a Participant under the Plan shall be exercisable
during such Participant’s lifetime only by such Participant.
 
 8.9  Other Restrictions.  Without limiting the generality of any other
provision of this Plan, the Committee may impose such other conditions and/or
restrictions on any Shares received upon exercise of a SAR granted pursuant to
the Plan as it may deem advisable. This includes, but is not limited to,
requiring the Participant to hold the Shares received upon exercise of a SAR for
a specified period of time.
 
ARTICLE IX
PERFORMANCE SHARES AND PERFORMANCE UNITS
 
 9.1  Grant of Performance Shares and Performance Units.  Subject to the terms
and conditions of the Plan, the Committee, at any time and from time to time,
may grant Performance Shares and/or Performance Units to Participants in such
amounts and upon such terms as the Committee shall determine.
 
 9.2  Value of Performance Shares and Performance Units.  Each Performance Share
and Performance Unit shall have an initial value that is established by the
Committee at the time of grant. The Committee shall in its discretion set
performance criteria for a Performance Period which, depending on the extent to
which the performance criteria are met, will determine, in the manner
established by the Committee and set forth in the Award Agreement, the value
and/or amount of each Performance Share or Performance Unit that will be paid to
the Participant.
 
 9.3  Earnings of Performance Shares and Performance Units.  Subject to the
terms of this Plan and the applicable Award Agreement, after the applicable
Performance Period has ended, the holder of Performance Shares and/or
Performance Units shall be entitled to receive, to the extent that the
Performance Shares or Performance Units have vested, if applicable, a
 
A-11

 
payout of the value and/or amount of Performance Shares and/or Performance
Units, determined as a function of the extent to which the corresponding
performance criteria have been achieved. The Committee may in its discretion
require the Participant to hold the Shares or other property received pursuant
to such Award for a specified period of time.
 
 9.4  Form and Timing of Payment of Performance Shares and Performance
Units.  Payment of earned Performance Shares and Performance Units shall be made
in accordance with the terms and conditions of the applicable Award Agreement. A
Performance Share or Performance Unit Award Agreement may provide that payment
may be made, to the extent that the Performance Share or Performance Unit has
vested and the performance criteria are met, solely through the issuance of
Shares earned upon the expiration of the applicable Performance Period, and that
the Participant may elect to satisfy the Participant’s tax withholding
obligation with respect to the Award by having the Company withhold Shares or
other property or by the Participant surrendering Shares or other property to
the Company with a FMV on or near the tax withholding date equal to the tax
withholding obligation. Upon the payment in the form of Shares of a Performance
Share or Performance Unit Award, the Company shall deliver to the Participant a
certificate for the number of Shares issued to the Participant in payment of the
Award.
 
 9.5  Dividends and Other Distributions.  Dividends and other distributions
declared by the Board and paid with respect to outstanding Shares shall only be
paid with respect to Performance Share and Performance Unit Awards for Shares
that have been issued by the Company in payment of such Awards to the extent
that the Awards have vested and upon the expiration of the applicable
Performance Periods for the Awards. Performance Shares and Performance Units
shall not be credited with Dividend Equivalents unless specifically provided for
in the Award Agreement, and then only upon such terms and conditions as set
forth in the Award Agreement.
 
 9.6  Vesting and Termination of Employment.  Each Award Agreement shall set
forth the extent to which the Award shall vest, which may be pursuant to a
vesting schedule as determined by the Committee, and the extent to which the
Participant shall have the right to retain Performance Shares and/or Performance
Units following the termination of the Participant’s employment or other
relationship with the Company or an Affiliate. Such provisions shall be
determined in the sole discretion of the Committee, need not be uniform among
all Performance Shares and Performance Units issued pursuant to the Plan, and
may reflect distinctions based on the reasons for termination.
 
 9.7  Nontransferability of Performance Shares and Performance Units.  Except as
otherwise provided in a Participant’s Award Agreement at the time of grant or
thereafter by the Committee, Performance Shares and Performance Units may not be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution. In addition,
except as otherwise provided in a Participant’s Award Agreement at the time of
grant or thereafter by the Committee, a Participant’s rights with respect to
Performance Shares and Performance Units shall inure during such Participant’s
lifetime only to such Participant.
 
ARTICLE X
STOCK BASED AWARDS
 
 10.1  Stock Based Awards.  Subject to the terms and conditions of the Plan, the
Committee, at any time and from time to time, may grant other types of equity
based or equity related Awards not described by the other terms of the Plan
(including the grant or offer for sale of unrestricted Shares) in such amounts
and subject to such terms and conditions, including, but not limited to,
conditions based on the satisfaction of performance criteria or the satisfaction
of such obligations as the Committee shall determine. Such Awards may involve
the transfer of actual Shares to Participants, or payment in cash or otherwise
of amounts based on the value of Shares.
 
 10.2  Termination of Employment.  Each Award Agreement shall set forth the
extent to which the Participant shall have the right to receive Stock Based
Awards following the termination of the Participant’s employment or other
relationship with the Company or Affiliates. Such provisions shall be determined
in the sole discretion of the Committee, need not be uniform among all Stock
Based Awards issued pursuant to the Plan, and may reflect distinctions based on
the reasons for termination.
 
 10.3  Nontransferability of Stock Based Awards.  Except as otherwise provided
in a Participant’s Award Agreement at the time of grant or thereafter by the
Committee, Stock Based Awards may not be sold, transferred, pledged, assigned or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution. In addition, except as otherwise provided in a
Participant’s Award Agreement at the time of grant or thereafter by the
Committee, a Participant’s rights with respect to Stock Based Awards shall inure
during such Participant’s lifetime only to such Participant.
 
ARTICLE XI
PERFORMANCE MEASURES
 
A-12

 
Notwithstanding any other terms of this Plan, the vesting, payability or value
(as determined by the Committee) of each Award other than an Option or SAR that,
at the time of grant, the Committee intends to be Performance Based Compensation
to a Covered Employee, shall be determined by the attainment of one or more
Performance Goals as determined by the Committee in conformity with
Section 162(m) of the Code. The Committee shall specify in writing, by
resolution or otherwise, the Participants eligible to receive such an Award
(which may be expressed in terms of a class of individuals) and the Performance
Goal(s) applicable to such Awards within 90 days after the commencement of the
period to which the Performance Goal(s) relate(s), or such earlier time as
required to comply with Section 162(m) of the Code. No such Award shall be
payable unless the Committee certifies in writing, by resolution or otherwise,
that the Performance Goal(s) applicable to the Award were satisfied. In no case
may the Committee increase the value of an Award of Performance Based
Compensation above the maximum value determined under the performance formula by
the attainment of the applicable Performance Goal(s), but the Committee retains
the discretion to reduce the value below such maximum.
 
Unless and until the Committee proposes for stockholder vote and the
stockholders approve a change in the general Performance Measures set forth in
this Article XI, the Performance Goal(s) upon which the payment or vesting of an
Award to a Covered Employee that is intended to qualify as Performance Based
Compensation shall be limited to the following Performance Measures:
 
(a)           Increases in, or levels of, net asset value; net asset value per
share; pretax earnings; earnings before interest and taxes; earnings before
interest, taxes, depreciation and amortization; net income and/or earnings per
share;
 
(b)           Return on equity, return on assets or net assets, return on
capital (including return on total capital or return on invested capital);
 
(c)           Share price or stockholder return performance (including, but not
limited to, growth measures and total stockholder return, which may be measured
in absolute terms and/or in comparison to a group of peer companies or an
index);
 
(d)           Oil and gas reserve replacement, reserve growth and finding and
development cost targets;
 
(e)           Oil and gas production targets;
 
(f)           Performance of investments in oil and gas properties;
 
(g)           Cash flow measures (including, but not limited to, cash flows from
operating activities, discretionary cash flows, and cash flow return on
investment, assets, equity or capital); and
 
(h)           Increases in, or levels of, operating and/or nonoperating
expenses.
 
Any Performance Measure(s) may be used to measure the performance of the Company
as a whole and/or any one or more regional operations and/or Affiliates of the
Company or any combination thereof, as the Committee may deem appropriate, and
any Performance Measure(s) may be used in comparison to the performance of a
group of peer companies, or a published or special index that the Committee, in
its sole discretion, deems appropriate. The Committee shall also have the
authority to provide in Award Agreements for accelerated vesting of an Award
based on the achievement of Performance Goal(s).
 
The Committee may provide in any Award Agreement that any evaluation of
attainment of a Performance Goal may include or exclude any of the following
events that occurs during the relevant period: (a) asset write downs;
(b) litigation judgments or settlements; (c) the effect of changes in tax laws,
accounting principles, or other laws or regulations affecting reported results;
(d) any reorganization or restructuring transactions; (e) extraordinary
nonrecurring items as described in Accounting Principles Board Opinion No. 30
and/or in management’s discussion and analysis of financial condition and
results of operations appearing in the Company’s Annual Report on Form 10-K for
the applicable year; and (f) significant acquisitions or divestitures. To the
extent such inclusions or exclusions affect Awards to Covered Employees, they
shall be prescribed in a form that meets the requirements of Section 162(m) of
the Code for deductibility.
 
In the event that applicable tax and/or securities laws change to permit
discretion by the Committee to alter the governing Performance Measures without
obtaining stockholder approval of such changes, the Committee shall have sole
discretion to make such changes without obtaining stockholder approval. In
addition, in the event that the Committee determines that it is advisable to
grant Awards to Covered Employees that shall not qualify as Performance Based
Compensation, the Committee may make such grants without satisfying the
requirements of Section 162(m) of the Code.
 
A-13

 
ARTICLE XII
RIGHTS OF PERSONS ELIGIBLE TO PARTICIPATE
 
 12.1  Employment.  Nothing in the Plan or an Award Agreement shall interfere
with or limit in any way the right of the Company or an Affiliate to terminate
any Participant’s employment, consulting or other service relationship with the
Company or an Affiliate at any time, nor confer upon any Participant any right
to continue in the capacity in which he or she is employed or otherwise serves
the Company or an Affiliate. Neither an Award nor any benefits arising under
this Plan shall constitute part of an employment or service contract between a
Participant and the Company or an Affiliate, and, accordingly, subject to the
terms of this Plan, this Plan may be terminated, amended or modified at any time
in the sole and exclusive discretion of the Committee without giving rise to
liability on the part of the Company or an Affiliate for severance payments or
otherwise, except as provided in this Plan.
 
For purposes of the Plan, unless otherwise provided by the Committee, transfer
of employment of a Participant between the Company and an Affiliate or among
Affiliates, shall not be deemed a termination of employment. The Committee may
provide in a Participant’s Award Agreement or otherwise the conditions under
which a transfer of employment to an entity that is spun off from the Company or
an Affiliate shall not be deemed a termination of employment for purposes of an
Award.
 
 12.2  Participation.  No Employee or other person eligible to participate in
the Plan shall have the right to be selected to receive an Award. No person
selected to receive an Award shall have the right to be selected to receive a
future Award or, if selected to receive a future Award, the right to receive
such future Award on terms and conditions identical or in proportion in any way
to any prior Award.
 
 12.3  Rights as a Stockholder.  A Participant shall have none of the rights of
a stockholder with respect to Shares covered by any Award until the Participant
becomes the record holder of such Shares.
 
ARTICLE XIII
CHANGE OF CONTROL
 
 13.1  Accelerated Vesting and Payment Applicable to Awards Granted prior to
May 21, 2008.  Subject to the provisions of Section 13.3 or as otherwise
provided in the Award Agreement, for Awards granted prior to May 21, 2008, in
the event of a Change of Control, unless otherwise specifically prohibited by
law or the rules and regulations of a national securities exchange on which
Shares are listed or traded:
 
(a)           Any vesting period requirements and other restrictions imposed on
Restricted Stock or Restricted Stock Units shall lapse, and Restricted Stock
Units shall be immediately payable;
 
(b)           Any and all Options and SARs granted hereunder shall become
immediately exercisable;
 
(c)           The target payout opportunities attainable under all outstanding
Awards of performance based Restricted Stock and performance based Restricted
Stock Units, Performance Shares and Performance Units (including but not limited
to Awards intended to be Performance Based Compensation) shall be deemed to have
been fully earned based on targeted performance being attained as of the
effective date of the Change of Control, and:
 
(i)           The vesting of all Awards denominated in Shares shall be
accelerated as of the effective date of the Change of Control, and shall be paid
out to Participants within 30 days following the effective date of the Change of
Control; and
 
(ii)           Awards denominated in cash shall be paid to Participants in cash
within 30 days following the effective date of the Change of Control;
 
(d)           Upon a Change of Control, unless otherwise specifically provided
in a written agreement entered into between the Participant and the Company or
an Affiliate, the Committee shall immediately cause all other Stock Based Awards
to vest and be paid out as determined by the Committee; and
 
(e)           The Committee shall have the discretion to unilaterally determine
that all outstanding Awards shall be cancelled upon a Change of Control, and
that the value of such Awards, as determined by the Committee in
 
A-14

 
accordance with the terms of the Plan and the Award Agreements, shall be paid
out in cash in an amount based on the Change of Control Price within a
reasonable time subsequent to the Change of Control; provided, however, that no
such payment shall be made on account of an ISO using a value higher than the
FMV of the underlying Shares on the date of settlement.
 
 13.2  Accelerated Vesting and Payment Applicable to Awards Granted on or after
May 21, 2008.  Subject to the provisions of Section 13.3 or as otherwise
provided in the Award Agreement, for Awards granted on or after May 21, 2008 and
prior to a Change of Control, in the event that a Change of Control occurs and a
Participant’s employment with the Company is subsequently terminated without
Cause (as defined in such Participant’s Award Agreement) or the Participant
terminates his or her employment with the Company for Good Reason (as defined in
such Participant’s Award Agreement) within 30 months of the Change of Control (a
“Change of Control Termination”), unless otherwise specifically prohibited by
law or the rules and regulations of a national securities exchange on which
Shares are listed or traded, with respect to such Awards granted to such
Participant:
 
(a)           Any vesting period requirements and other restrictions imposed on
Restricted Stock or Restricted Stock Units shall lapse, and Restricted Stock
Units shall be immediately payable;
 
(b)           Any and all Options and SARs granted hereunder shall become
immediately exercisable;
 
(c)           The target payout opportunities attainable under all outstanding
Awards of performance based Restricted Stock and performance based Restricted
Stock Units, Performance Shares and Performance Units (including but not limited
to Awards intended to be Performance Based Compensation) shall be deemed to have
been fully earned based on measured performance as of the effective date of the
Change of Control, and:
 
(i)           The vesting of all Awards denominated in Shares shall be
accelerated as of the effective date of the Change of Control Termination, and
shall be paid out to such Participant within 30 days following the effective
date of the Change of Control Termination; and
 
(ii)           Awards denominated in cash shall be paid to Participants in cash
within 30 days following the effective date of the Change of Control
Termination;
 
(d)           Upon a Change of Control Termination, unless otherwise
specifically provided in a written agreement entered into between the
Participant and the Company or an Affiliate, the Committee shall immediately
cause all other Stock Based Awards to vest and be paid out as determined by the
Committee; and
 
(e)           The Committee shall have the discretion to unilaterally determine
that all outstanding Awards shall be cancelled upon a Change of Control
Termination, and that the value of such Awards, as determined by the Committee
in accordance with the terms of the Plan and the Award Agreements, shall be paid
out in cash in an amount determined by the Committee, in accordance with the
terms of the Plan and the Award Agreements, within a reasonable time subsequent
to the Change of Control Termination; provided, however, that no such payment
shall be made on account of an ISO using a value higher than the FMV of the
underlying Shares on the date of settlement.
 
In the event that the existence of the foregoing provisions, even if a Change of
Control and a Change of Control Termination do not occur, would result in an
Award to a Covered Employee designed to qualify as Performance Based
Compensation to not so qualify, the Committee shall have the discretion to adopt
for such Award such provisions as shall satisfy the requirements of
Section 162(m) of the Code.
 
 13.3  Alternative Awards.  Notwithstanding Sections 13.1 and 13.2, no
cancellation, acceleration of vesting, lapsing of restrictions, payment of an
Award, cash settlement, or other payment shall occur with respect to any Award
if the Committee reasonably determines in good faith prior to the occurrence of
a Change of Control, that such Award shall be honored or assumed, or new rights
substituted therefor (with such honored, assumed or substituted Award
hereinafter referred to as an “Alternative Award”) by any successor to the
Company or an Affiliate as described in Article XVII; provided, however, that
any such Alternative Award must:
 
(a)           Be based on stock which is traded on an established U.S.
securities market, or that the Committee reasonably believes will be so traded
within 60 days after the Change of Control;
 
A-15

 
(b)           Provide such Participant with rights and entitlements
substantially equivalent to or more favorable than the rights, terms, and
conditions applicable under such Award, including, but not limited to, an
identical or more favorable exercise or vesting schedule and identical or more
favorable timing and methods of payment; and
 
(c)           Have substantially equivalent economic value to such Award
(determined at the time of the Change of Control).
 
ARTICLE XIV
AMENDMENT AND TERMINATION OF THE PLAN
 
14.1  Amendment, Modification, Suspension, and Termination.  The Committee or
the Board may, at any time and from time to time, alter, amend, modify, suspend
or terminate the Plan in whole or in part; provided, however, that:
 
(a)           Consistent with the provisions of Section 4.2 and except in
connection with a corporate transaction involving the Company (including,
without limitation, any stock dividend, stock split, extraordinary cash
dividend, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, combination, or exchange of shares), the terms of outstanding Awards
may not be amended to reduce the Option Price of outstanding Options or the
Grant Price of outstanding SARs or cancel outstanding Options or SARs in
exchange for cash, other Awards or Options or SARs with an Option Price or Grant
Price that is less than the Option Price or Grant Price of the original Options
or SARs without stockholder approval.
 
(b)           No amendment or modification which would increase the total number
of Shares available for issuance under the Plan or the total number of shares
available for ISOs under the Plan shall be effective unless approved by the
stockholders of the Company.
 
(c)           To the extent necessary under any applicable law, regulation, or
securities exchange or market requirement, no amendment or modification shall be
effective unless approved by the stockholders of the Company in accordance with
the applicable law, regulation, or securities exchange or market requirement.
 
14.2  Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events.  The Committee may make adjustments in the terms and
conditions of, and the criteria provided in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4.2 hereof) affecting the Company or the financial statements of the
Company, or in recognition of changes in applicable laws, regulations or
accounting principles, whenever the Committee determines that such adjustments
are appropriate in order to prevent unintended dilution or enlargement of the
benefits or potential benefits intended to be made available under the Awards
and the Plan. The determination of the Committee as to the foregoing
adjustments, if any, shall be conclusive and binding on all Participants under
the Plan. To the extent such adjustments affect Awards to Covered Employees
intended to be Performance Based Compensation, they shall be prescribed in a
form that meets the requirements of Section 162(m) of the Code for
deductibility.
 
14.3  No Impairment of Outstanding Awards.  Notwithstanding any other provision
of the Plan to the contrary, no amendment, modification, suspension or
termination of the Plan shall in any manner adversely affect in any material way
any outstanding Award previously granted under the Plan without the written
consent of the Participant holding such Award.
 
ARTICLE XV
SECURITIES REGISTRATION
 
15.1  Securities Registration.  In the event that the Company shall deem it
necessary or desirable to register under the Securities Act, or any other
applicable statute, any Awards or any Shares with respect to which an Award may
be or shall have been granted, or to qualify any such Awards or Shares under the
Securities Act or any other statute, then the affected Participants shall
cooperate with the Company and take such action as is necessary to permit
registration or qualification of such Awards or Shares.
 
15.2  Representations.  Unless the Company determines that the following
representation is unnecessary, each person receiving an Award under the Plan may
be required by the Company, as a condition to the issuance of Shares pursuant to
the Award, to make a representation in writing that (i) he or she is acquiring
such Shares for his or her own account for investment and not with a view to, or
for sale in connection with, the distribution of any part thereof within the
meaning of the Securities Act, and (ii) before any transfer in connection with
the resale of such Shares, an exemption from registration of such transaction
under the Securities Act shall be established to the satisfaction of the
Company. The Company may also require that the certificates representing such
Shares contain restrictive legends reflecting the foregoing.
 
A-16

 
ARTICLE XVI
TAX WITHHOLDING
 
In connection with Awards granted under the Plan, the Company and any Affiliate
shall have the power and the right to deduct or withhold, or require a
Participant to remit to the Company or any Affiliate, amounts sufficient to
satisfy any federal, state and local withholding tax requirements with respect
to any taxable event as a result of the Plan and Awards granted under the Plan.
The Committee may provide for Participants to satisfy withholding requirements
by having the Company withhold Shares or the Participant making other
arrangements, in either case on such conditions as the Committee specifies. The
Company may in its discretion make loans to Participants of funds sufficient to
satisfy any such withholding tax requirements, provided that any such loan shall
comply with all applicable laws, rules and regulations and no such loan shall be
made to a Director or executive officer of the Company in violation of
Section 13(k) of the Exchange Act, as adopted pursuant to Section 402 of the
Sarbanes-Oxley Act of 2002. The Company and any Affiliate shall have the right
to require that any recipient or permitted transferee of an Award under the Plan
who is not an Employee shall be responsible for the payment of all amounts
required to satisfy all federal, state, and local withholding taxes applicable
to such persons with respect to such Award.
 
ARTICLE XVII
SUCCESSORS
 
Any obligations of the Company or an Affiliate under the Plan with respect to
Awards granted hereunder, shall be binding on any successor to the Company or
Affiliate, respectively, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation or otherwise, of all or
substantially all of the business and/or assets of the Company or Affiliate, as
applicable.
 
ARTICLE XVIII
INDEMNIFICATION
 
To the extent permitted by law, each person who is or shall have been a member
of the Board or the Committee, or an officer or employee who assists in
administering the Plan, shall be indemnified and held harmless by the Company
against and from any loss, cost, liability or expense that may be imposed upon
or reasonably incurred by him or her in connection with or resulting from any
claim, action, suit or proceeding to which he or she may be a party or in which
he or she may be involved by reason of any action taken or failure to act under
the Plan and against and from any and all amounts paid by him or her in
settlement thereof, with the Company’s approval, or paid by him or her in
satisfaction of judgment in any such action, suit or proceeding against him or
her, provided that he or she shall give the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled under the Company’s certificate of incorporation or bylaws, as a
matter of law or otherwise, or any power that the Company or an Affiliate may
have to indemnify them or hold them harmless.
 
ARTICLE XIX
 
GENERAL PROVISIONS
 
19.1  Forfeiture Events.  Without limiting in any way the generality of the
Committee’s power to specify any terms and conditions of an Award consistent
with law, the Committee may specify in an Award Agreement that the Participant’s
rights, payments, and benefits with respect to an Award shall be subject to
reduction, cancellation, forfeiture or recoupment upon the occurrence of certain
specified events, in addition to any otherwise applicable vesting or performance
conditions of an Award. Such events may include, but not be limited to, failure
to accept the terms of the Award Agreement, termination of employment under
certain or all circumstances, violation of material Company and Affiliate
policies, breach of noncompetition, confidentiality, nonsolicitation,
noninterference, corporate property protection or other agreements that may
apply to the Participant, or other conduct by the Participant that is
detrimental to the business or reputation of the Company or Affiliates.
 
19.2  Legend.  The certificates for Shares issued under the Plan may include any
legend that the Committee deems appropriate to reflect any restrictions on
transfer of such Shares.
 
19.3  Delivery of Title.  The Company shall have no obligation to issue or
deliver evidence of title for Shares issued under the Plan prior to:
 
(a)           Obtaining any approvals from governmental agencies that the
Company determines are necessary or advisable; and
 
A-17

 
(b)           Completion of any registration or other qualification of the
Shares under any applicable federal or state law or ruling of any governmental
body that the Company determines to be necessary or advisable, and the listing
or approval for trading of such Shares on any applicable securities exchange or
market.
 
19.4  Uncertificated Shares.  Where the Plan provides for the issuance of stock
certificates to evidence the issuance or transfer of Shares, such Shares may be
evidenced on an uncertificated basis to the extent not prohibited by applicable
law or stock exchange rules.
 
19.5  Unfunded Plan.  Participants shall have no right, title or interest
whatsoever in or to any investments that the Company or an Affiliate may make to
aid it in meeting its obligations under the Plan. Nothing contained in the Plan,
and no action taken pursuant to its provisions, shall create or be construed to
create a trust of any kind, or a fiduciary relationship between the Company or
an Affiliate and any Participant, beneficiary, legal representative or any other
person. Awards shall be general unsecured obligations of the Company, except
that if an Affiliate executes an Award Agreement instead of the Company, the
Award shall be a general unsecured obligation of the Affiliate and not an
obligation of the Company. To the extent that any individual acquires a right to
receive payments from the Company or an Affiliate, such right shall be no
greater than the right of an unsecured general creditor of the Company or
Affiliate, as applicable. All payments to be made hereunder shall be paid from
the general funds of the Company or Affiliate, as applicable, and no special or
separate fund shall be established and no segregation of assets shall be made to
assure payment of such amounts except as expressly set forth in the Plan. The
Plan is not intended to be subject to the Employee Retirement Income Security
Act of 1974.
 
19.6  No Fractional Shares.  No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award Agreement. In the event that any fractional
Shares would otherwise result from the application of the terms of an Award, the
Company shall instead pay cash in lieu of fractional Shares on such basis as the
Committee may determine in its discretion.
 
19.7  Other Compensation and Benefit Plans.  Nothing in this Plan shall be
construed to limit the right of the Company or an Affiliate to establish other
compensation or benefit plans, programs, policies or arrangements. Except as may
be otherwise specifically stated in any other benefit plan, policy, program or
arrangement, no Award shall be treated as compensation for purposes of
calculating a Participant’s rights under any such other plan, policy, program or
arrangement.
 
19.8  No Constraint on Corporate Action.  Nothing in this Plan shall be
construed to (i) limit, impair or otherwise affect the Company’s or an
Affiliate’s right or power to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell or transfer all or any part of its
business or assets, or (ii) limit the right or power of the Company or an
Affiliate to take any action which such entity deems to be necessary or
appropriate.
 
19.9  Severability.  In the event that any provision of the Plan shall be held
to be illegal or invalid for any reason, the illegality or invalidity thereof
shall not affect the remaining parts of the Plan, and the Plan shall be
construed and enforced as if the illegal or invalid provision had not been
included.
 
19.10  Requirements of Law.  The granting of Awards and the issuance of Shares
pursuant to an Award shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or securities
exchanges or markets as may be required. The Company or an Affiliate shall
receive the consideration required by law for the issuance of Awards under the
Plan. The inability of the Company or an Affiliate to obtain authority from any
regulatory body having jurisdiction, which authority is necessary for the lawful
issuance and sale of any Shares hereunder, shall relieve the Company or
Affiliate of any liability in respect of the failure to issue or sell such
Shares as to which such requisite authority shall not have been obtained.
 
19.11  Governing Law.  The Plan and all Award Agreements hereunder shall be
construed in accordance with and governed by the laws of the State of Colorado,
excluding any conflicts or choice of law principles which might otherwise result
in construction or interpretation of the Plan or an Award Agreement under the
substantive law of another jurisdiction.
 
ARTICLE XX
SECTION 409A OF THE CODE
 
This Plan is intended in all respects to comply with the provisions of
Section 409A of the Code and the Company shall interpret and administer the Plan
in a manner consistent with Section 409A of the Code. In accordance with Prop.
Reg. §1.409A-3(h)(2)(vi) (or any subsequent corresponding provision of law),
should there be a final determination that this Plan fails to meet the
requirements of Section 409A and the regulations thereunder with respect to any
Participant, the Company may distribute to the Participant an amount not to
exceed the amount required to be included in income as a result of the failure
to comply with the requirements of Section 409A and the regulations.
 
A-18

 
Notwithstanding any other provision of this Plan to the contrary, in the event
that any compensation pursuant to the other provisions of this Plan would result
in the imposition on a Participant of any additional taxes or interest pursuant
to the provisions of Section 409A of the Code and any temporary or final
Treasury Regulations or Internal Revenue Service guidance thereunder, the timing
of the payment or settlement of such compensation shall be appropriately and
equitably adjusted, together with any appropriate and equitable adjustments to
reflect the time value of money, in order that such Participant may receive
substantially the same economic benefits as provided under this Plan and in
compliance with Section 409A of the Code and without the imposition on such
Participant of any additional taxes or interest thereunder.
 
[Remainder of page intentionally left blank]
 

 
 

 

This Equity Incentive Compensation Plan, as amended and restated, was adopted by
the Board of Directors of St. Mary Land & Exploration Company on March 26, 2009.
 

 
ST. MARY LAND & EXPLORATION COMPANY
         
By:
/s/ Anthony J. Best
Anthony J. Best
President and Chief Executive Officer
